Vista, con la sola asistencia de la parte apelada, la moción que (antecede sobre desestimación del presente recurso por frívolo; habiéndose radicado ya en la secretaría de este tribunal el legajo de la sentencia, inclusive de una transcripción de la evidencia; estando pendiente de la presentación de un alegato por los deman-dados apelantes y no habiéndosenos convencido de que el recurso carece de todo mérito, a pesar de las deficiencias del escrito de oposición radicado por dichos demandados apelantes, no ha lugar por ahora a la desestimación solicitada, debiendo los demandados ape-lantes radicar su referido alegato a la mayor brevedad posible sin solicitar prórrogas innecesarias o carentes de motivos extraordinarios y bien justificados.
En los siguientes casos, a propuesta de sus distintos Jueces, el tribunal se negó a desestimar los recursos, por no aparecer o resultar claramente frívolos;
Núms. 8030, 8128, 8148 y 8152.